Citation Nr: 0605440	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating 
for tinea versicolor, prior to August 30, 2002.  

2.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor from August 30, 2002.  

3.  Entitlement to an increased (compensable) rating for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from May 1980 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2001 and January 2003 rating decisions of 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A rating decision dated in August 2005 awarded a 10 percent 
disability evaluation for the previously noncompensably 
evaluated tinea versicolor, effective August 30, 2002.  As a 
result, the issue regarding tinea versicolor has been 
characterized as indicated on the title page, necessitating 
discussion of Fenderson v. West, 12 Vet. App. 119 (1999) 
herein.  The Board intimates no prejudice to the veteran in 
characterizing the issues in this manner.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's tinea versicolor 
was manifested by small hyperpigmented macules on the upper 
back and chest, but was not productive of exfoliation, 
exudation or itching of an exposed surface or extensive area.  

2.  From August 30, 2002, the veteran's tinea versicolor is 
productive of hypopigmented patches of the hairline of the 
forehead, and slight scale of the groin; there is no medical 
evidence of exudation or itching constant, extensive lesions 
or marked disfigurement; or involvement of 20 to 40 percent 
of the body or an exposed area; or the use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.

3.  More that mild pes planus is not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for an initial increased (compensable) 
rating for tinea versicolor, prior to August 30, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § Part 4, 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. § 4.7 (2005).    

2.  The criteria for an initial rating in excess of 10 
percent for tinea versicolor from August 30, 2002, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
Part 4,  4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§§ Part 4, 4.7, 4.72, Diagnostic Code 7806 (2005).    

3.  The criteria for an increased (compensable) rating for 
pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ Part 4, 4.7, 4.40, 4.45, 4.72, Diagnostic 
Code 5276 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
VA has fulfilled its duty to notify and to assist the 
appellant in the development of his claim.  The law requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a claimant and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  Notice must inform a claimant of (1) any information 
and evidence not of record needed to substantiate the claim; 
(2) what information VA will seek to provide; and (3) what 
information the claimant is expected to provide.  VA must 
also ask the claimant to submit any pertinent evidence in his 
possession.  

The original rating decisions on appeal were rendered in June 
2001 and January 2003.  Subsequent to remand by the Board in 
March 2005, the veteran was furnished notice complying with 
the notice requirements for both claims on appeal. The lack 
of any pre-decision notice is not prejudicial to the veteran.  
Sufficient notice was provided by the RO prior to the re-
transfer and re-certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are on file and 
the RO has obtained all available post-service VA and private 
medical records identified by the appellant.  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the appellant.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  

Law and Regulations
Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7

The RO recently increased the rating evaluation for tinea 
versicolor in August 2005.  The veteran was awarded a 10 
percent disability evaluation for the disability, made 
effective from August 30, 2002, which reflects the date of a 
change in the criteria for evaluations of the skin.  

In cases like this, where the original rating assigned 
following a grant of service connection is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
In this regard, the Board has characterized the issue as 
indicated so as to consider the evaluation of the disability 
prior to and following the change in criteria.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Rating Code for Tinea Versicolor
The tinea versicolor has been rated by analogy to dermatitis 
or eczema as under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
The revisions to these rating criteria became effective 
August 30, 2002 as noted above.  Where amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116- 
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue). 

Under the old rating criteria 38 C.F.R. § 4.118, Diagnostic 
Code 7806 provided for a 10 percent evaluation for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area. A 30 percent evaluation 
was warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement. A 50 percent evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant. 

The rating criteria in effect since August 30, 2002 provides 
for a 10 percent evaluation for dermatitis or eczema over at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period. A 30 percent evaluation is 
warranted for a condition affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
from August 30, 2002).

Rating Codes Applicable to Pes Planus
With regard to the appeal of a compensable evaluation for pes 
planus, the veteran is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5276, which states that acquired 
flatfoot will be rated as noncompensable where mild with 
symptoms relieved by built-up shoe or arch support.  A 
moderate disability with weight-bearing over or medial to the 
great toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet will be rated as 10 percent 
disabling for a bilateral or unilateral condition.  
Diagnostic Code 5276. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40


I.  An Initial Increased (Compensable) Rating for Tinea 
Versicolor, Prior to August 30, 2002

A VA clinical entry dated in December 2001 reveals the 
veteran's complaints of an inguinal rash, with a history of a 
rash on his back and chest treated with Nizoral. The physical 
examination revealed small hyperpigmented macules on the 
upper back, with a few on the chest.  The inguinal area was 
described as clear.  The diagnosis was tinea versicolor 
treated with Nizoral shampoo, and possible dermatitis versus 
mild candidiasis in the groin, clear today. It was reported 
in a January 2002 VA medical record that the inguinal rash 
had continued.

The clinical data shows that prior to August 30, 2002 the 
veteran's tinea versicolor was primarily limited to the back 
and chest, manifested by small macules. A compensable (10 
percent) disability evaluation for the service connected 
tinea versicolor under Diagnostic Code 7806, prior to August 
30, 2002 requires medical evidence of exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area. Such symptoms are not reported nor are they shown by 
medical evidence during the applicable time period.  In this 
regard, the veteran's disability picture at that time does 
not approximate the criteria necessary for a 10 percent 
evaluation.  38 C.F.R. §  4.7.   

II.  An Evaluation in Excess of 10 percent for Tinea 
Versicolor, from August 30, 2002

A VA medical examination of the skin was performed in 
December 2002.  Examination revealed minimal hypopigmented 
scaling patches on the mid-back with some lichenification and 
hyperpigmentation in the suprapubic area.  The diagnostic 
impression was tinea versicolor of the back and probable 
irritant contact dermatitis of the suprapubic area.  In a 
July 2003 statement a private physician reported the veteran 
had received treatment for tinea versicolor of the trunk and 
groin, treated with topical medication.   

VA medical examination of the veteran's skin was provided in 
April 2005.  Physical examination revealed hypopigmented 
patches of flat scale on the hairline of the forehead, and 
some slight scale in the groin.  Erythematous lichenified 
papules were grouped on the mid-upper back. T he diagnostic 
assessment was recurrent tinea versicolor of the forehead, 
possibly of the groin.  The percentage of exposed body 
surface was 5 percent, with 5 percent of entire body surface 
affected.  There was no scarring or disfigurement.  
Intermittent systemic therapy was not required nor was 
immunosuppressive or corticosteroids.  These findings do not 
warrant an increased rating to 30 percent.  They do not 
demonstrate that this condition affects 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or that  systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, or that 
during the past 12-month period. 


III.  An Increased (Compensable) Rating for Pes Planus
To obtain a compensable evaluation for bilateral pes planus, 
moderate disability must be demonstrated.  Such is 
demonstrated by weight-bearing over or medial to the great 
toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet bilaterally or unilaterally.

The veteran was seen in the VA podiatry clinic records 
through early 2003.  Those records show ongoing complaints of 
painful and tender feet.  A low medial arch helped by shoe 
inlays, with no palpable pain was reported. 

At a February 2003 VA podiatry examination, the veteran 
complained of tenderness under the balls of his feet, with 
soreness of the arches after working.  The physical 
examination revealed low bilateral medial arches without 
palpable tenderness.  The veteran's gait was stable and 
within normal limits.  There was no heel valgus with 
weightbearing.  X-rays demonstrated bilateral talonavicular 
joint pronation.  The diagnosis was mild congenital pes 
planus.  

In May 2005 a VA podiatry examination revealed complaints of 
pain under the balls of his feet and along the lateral sides. 
Most pain was in the right foot, and it was described as 
constant.  Reportedly, the pain worsened with time and the 
length of weightbearing.  On physical examination revealed no 
calluses under the ball of his feet or areas where calluses 
were expected with an increased weight bearing problems.  The 
Achilles was straight and there was no medial bulge. The 
diagnostic assessment was a normal foot examination except 
for subjective complaints.  There were no functional 
limitations in terms of standing and walking or abnormal 
weightbearing. There was no painful motion, edema, weakness, 
instability, tenderness or pain on manipulation for flat 
feet.      

Moderate disability demonstrated by weight-bearing over or 
medial to the great toe, inward bowing of the tendon 
Achilles, pain on manipulation and use of the feet 
bilaterally or unilaterally is not present in this case.  The 
clinical data primarily reveals the veteran's subjective 
complaints of bilateral foot pain, helped by the use of shoe 
inlays. Objectively, the record shows at most symptoms of 
mild pes planus as reported in the recent past.  The most 
recent examination demonstrated no findings of functional 
impairment, and a normal foot examination was clinically 
assessed, other than subjective complaints.  The veteran's 
pes planus disability does not approximate the criteria 
necessary for a compensable disability evaluation. 38 C.F.R. 
§  4.7.  

The veteran's complaints of bilateral foot pain have been 
considered in light of the requirements of 38 C.F.R. §§ 4.40 
and 4.45, as well as the guidelines established by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Subjective complaints of 
bilateral foot pain have been reported; however, the most 
recent VA examination of the feet found no objective evidence 
of pain on manipulation of the feet.  The record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of 
bilateral foot pain that warrant a compensable rating.  The 
veteran's pes planus is manifested by subjective complaints 
of bilateral foot pain, but more than mild pes planus 
symptoms relieved by built-up shoe or arch support are not 
shown. The weight of the evidence is against the veteran's 
claim, and a compensable disability evaluation for pes planus 
is not warranted.  


ORDER

An initial increased (compensable) rating for tinea 
versicolor, prior to August 30, 2002 is denied.  

A rating in excess of 10 percent for tinea versicolor from 
August 30, 2002 is denied.  

An increased (compensable) rating for pes planus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


